Order filed July 11, 2014




                                    In The

                               Court of Appeals
                                   For The

                            First District of Texas
                                  ___________

                             NO. 01-13-01010-CR
                                 ____________

                JOSE HUMBERTO ALVARADO, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 339th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1308503

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 3 and
State's Exhibit 4.

      The clerk of the 339th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 3 and State's Exhibit 4, on or before July 21,
2014. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibit 3 and State's
Exhibit 4, to the clerk of the 339th District Court.



                                               PER CURIAM